Citation Nr: 9930455	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  99-03 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for psychiatric 
disability.

3.  Whether an initial evaluation greater than 10 percent for 
coronary artery disease status post myocardial infarction, 
hypertension, with hypercholesterolemia is warranted.

4.  Whether an initial compensable rating for left hearing 
loss with tinnitus is warranted.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from July 1986 to August 1989, 
and from June 1990 to January 1998.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the August 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for coronary artery disease status post 
myocardial infarction, hypertension, with 
hypercholesterolemia, evaluated as 10 percent, and for 
disabling left hearing loss with tinnitus, evaluated as 
noncompensably disabling.  The decision further denied 
service connection for headaches.  The appeal also arises 
from the March 1999 RO decision which denied service 
connection for psychiatric disability.  The veteran has 
perfected his appeal of the evaluation of his service-
connected disabilities as well as the denials of service 
connection for headaches and psychiatric disability.


REMAND

The veteran's service medical records refer to a secondary 
file maintained in the psychology department at the Naval 
Medical Center at Portsmouth, Virginia.  Additionally, two 
medical reports dated in December 1996 and June 1997 refer to 
psychotherapy, indicating that there are additional pertinent 
records.  Therefore, further efforts must be undertaken to 
ensure that the veteran's service medical records are 
complete. See, Hayre v. West, No. 98-7046 (Fed. Cir. Aug. 16, 
1999).  Also, the VA examination report dated in July 1998 
reflects a somewhat ambiguous diagnosis of adjustment 
disorder with mixed anxiety and depressed mood "per the 
veteran's medical records."  In this regard, additional 
medical clarification is warranted to determine whether the 
VA examiner was indicating a current disability related to 
symptoms in service.  

The veteran seeks an increased initial evaluation for 
coronary artery disease status post myocardial infarction, 
hypertension, with hypercholesterolemia.  The current medical 
record does not contain findings which are consistent with 
the applicable schedular rating criteria.  In particular, the 
veteran was noted to have an ejection fraction of 42 percent 
at the time of his myocardial infarction in September 1996, 
but subsequent medical reports do not specify the current 
ejection fraction, or indicate whether there is evidence of 
cardiac hypertrophy or congestive heart disease.  
Accordingly, further evidentiary development is warranted to 
ensure that VA has fulfilled its duty to assist the veteran 
in the development of evidence pertinent to his claim, and 
ensure an accurate evaluation of the veteran's service-
connected disability. See Massey v. Brown, 7 Vet.App. 204 
(1994).

The veteran also seeks an increased initial rating for his 
service connected left ear hearing loss with tinnitus.  
Inasmuch as the rating criteria for diseases of the ear and 
other sense organs, to include hearing impairment, were 
amended effective June 10, 1999, during the pendency of the 
veteran's claim, he is entitled to evaluation of his 
disability under either the previously existing regulations 
or the newly amended regulations, - whichever is determined 
to be more favorable in his individual case. Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991); VA O.G.C. Prec. Op. 
No. 11-97 (Mar. 25, 1997).  Therefore the RO should obtain 
medical findings stated in terms consistent with both the old 
and the new rating criteria, and consider both sets of 
criteria in rating the disability.  In so doing, the RO may 
not apply the new rating criteria to any time period prior to 
the effective date of the regulatory change. 38 U.S.C.A. § 
5110(g) (West 1991 & Supp. 1999); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  

In reconsidering the veteran's claims for increased initial 
evaluations, the RO must determine whether a staged rating is 
indicated by the evidence for any period of the veteran's 
pending claims in accordance with the Court's holding in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Accordingly, the case is REMANDED for the actions listed 
below.  

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The RO should attempt to obtain the 
additional service medical records of 
psychological treatment from December 
1996 to June 1997, which are referenced 
in the record, by contacting the National 
Personnel Record Center (NPRC), and if 
necessary, the Naval Medical Center at 
Portsmouth, Virginia.  The RO should 
ensure that any service medical records 
received, are associated with the claims 
folder.

3.  The veteran should be afforded a VA 
audiological examination to determine the 
nature and extent of current disability 
associated with his service connected 
left ear hearing loss with tinnitus.  The 
claims folder and the new and old rating 
criteria should be made available to the 
examiner for review in conjunction with 
the examination.  All necessary 
audiological tests should be performed.  
The factual basis for all medical 
opinions expressed should be indicated 
for the record.

4.  The veteran should also be afforded a 
VA psychiatric examination to determine 
the nature and etiology of psychiatric 
disability, if any, found to be present.  
The examiner must review the claims 
folder prior to evaluating the veteran.  
All indicated special tests and studies 
should be conducted and all clinical 
findings and diagnoses clearly set forth 
in the examination report.  If any 
current psychiatric disability is found 
to be present, the examiner should also 
state whether it is, as likely as not, 
etiologically related to the disorder 
treated in service.  Full supporting 
rationale must be provided for any 
opinion expressed.  

5.  The veteran should be provided a 
special cardiovascular examination to 
determine the current nature and extent 
of his coronary artery disease status 
post myocardial infarction, hypertension, 
with hypercholesterolemia.  The examiner 
must thoroughly review the claims folder 
prior to evaluating the veteran.  All 
indicated special tests and studies 
should be conducted and all clinical 
findings clearly set forth in the 
examination report, to include an 
assessment of the current ejection 
fraction as determined by a non invasive 
procedure, and a statement as to whether 
there is evidence of congestive heart 
diagnosis or cardiac hypertrophy or 
dilatation on Electrocardiogram (EKG), 
echocardiogram, or x-ray.

6.  The veteran should be scheduled for a 
VA examination to dtermine the nature and 
etiology of any disorders he has that are 
manifested by chronic headaches.  The 
examining physician should list the 
diagnoses of all disorders manifested by 
headaches and, with regard to each 
separate diagnosis listed, the examiner 
should state a medical opinion as to 
whether the disorder is etiology related 
to any disease or injury the veteran had 
in service.  

7.  After completion of all requested 
development, the RO should review the 
veteran's claims on the basis of all 
applicable law and regulations and all 
pertinent evidence.  The RO must consider 
if staged ratings are warranted, in 
accordance with the Court's directives in 
Fenderson.  Also the claim for increased 
initial evaluation of left ear hearing 
loss with tinnitus must be considered in 
light of both the old and new rating 
criteria, as is required by the Court's 
holding in Karnas. If any action taken 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case.  They should then be afforded a 
reasonable opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

